 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 743 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Bordallo (for herself, Mr. Acevedo-Vilá, Mrs. Christensen, Mr. Faleomavaega, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to allow Delegates and the Resident Commissioner to file, sign, and call up discharge petitions. 
 
 
That clause 2 of rule XV of the Rules of the House of Representatives is amended as follows: 
(1)In paragraph (b), after Member each place it appears insert , Delegate, or Resident Commissioner. 
(2)In paragraph (c), after Member insert , Delegate, or Resident Commissioner and after Members each place it appears insert , Delegates, or Resident Commissioner. 
(3)In paragraph (d)(1), after Member insert , Delegate, or Resident Commissioner. 
(4)In paragraph (e)(2), after Member insert , Delegate, or Resident Commissioner. 
 
